Citation Nr: 1440044	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-48 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for migraine headaches. 

2. Entitlement to service connection for a lumbar spine disability. 

3. Entitlement to service connection for a bilateral hip disability. 


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to July 1990 and from January 31, 1991 to April 4, 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. All claims on appeal were denied in that decision. 

In July 2013, the Veteran testified before the undersigned at a Board hearing. A copy of the transcript was reviewed and is associated with the file. An initial review of the transcript showed that some portions of testimony were inaudible, but after reviewing the recording these portions were fully transcribed. 

This claim was remanded in February 2014. 

The following claims of service connection are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC: a lumbar spine disability and a bilateral hip disability. 



REMAND

In response to the Board's previous remand, the Veteran underwent a May 2014 examination for migraines. The examiner opined that migraines were not a chronic multisymptom illness of poorly understood etiology.  The examiner did not provide reasons for the opinion. Clarification is required. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the May 2014 VA examination report, the examiner stated that she was unable to find past opinions of private specialists regarding a nexus between the back and hip disabilities and the service connected pes planus. The last remand requested review of the file. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295. There has been no compliance with the Board's remand instructions with respect to these issues. Stegall v. West, 11 Vet. App. 268 (1998). 

The case is REMANDED for the following action:

1. Ask the examiner who provided the May 2014 examination for migraines to provide reasons for the conclusion that migraines were not a medically unexplained chronic multisymptom illness. 

For purposes of the opinion, a medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical finding; and inconsistent demonstration of laboratory abnormalities.

If the examiner is unavailable another qualified medical professional should review the record and provide an opinion, with reasons, as to whether migraines constitute a medically unexplained chronic multisymptom illness.

2. Return the file to the May 2014 VA examiner or, if unavailable, send the file to a new VA examiner. For the lumbar spine, the examiner should review the following records, marked in the claims file (except where noted):
* a June 2009 chiropractor letter stating the Veteran had lumbar pain, an altered gait  and that his symptoms were "consistent with the reported impact injuries sustained to his feet and spine;" 
* a July 2009 VA examination for the feet noting a pronated gait;
* an August 2009 VA podiatrist record (available on Virtual VA) where the treating podiatrist states: "The vet has had foot pain for many years and it would be reasonable to conclude that it has contributed to his back and hip discomfort;"
* a September 2009 VA spine examination showing his gait was normal and not antalgic and that the lumbar spine disability was "usually due to increased lumbar lordosis or extension forces on his lumbosacral spine, not due to gait changes or changes transmitted from a severe pes planus (which he does not have);" 
* and December 2011 and July 2013 Dr. L.Q. statements asserting that the Veteran had an altered gait and that foot problems contributed to back problems. 

After stating these records were reviewed, the examiner should provide an updated opinion. The examiner is advised that the Veteran is competent to report his symptoms, injuries and treatment. If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so. The rationale for the opinion should be accompanied by citation to accurate facts. 

2. If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC). The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). -



